Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 10/21/2121 that has been entered and made of record. 
Response to Amendments
2. 	Claims1 and 11 are currently amended. No new claims is added. Claims 21-30 are cancelled. No New matter is being added.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
Regarding claim 1, Applicant argues that As neither Lewis nor Kapralova teach or render obvious generating a transcription output “wherein the transcription output differs from the incorrect transcription in a first subset of the terms of the transcription generated using hint words based on terms in a second subset of the terms of the transcription different from the first subset of the terms of the transcription,” claims 1 and 11 are patentable under 35 U.S.C. §103 over Lewis 
Examiner’s Response: Applicant’s arguments with respect to claim 1 and 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103 
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
6. 	Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams Duncan Lewis, herein after Lewis, (US 2021/0074277) in view of Olga Kapralova et al (US 2018/0033426) in further view of Disambiguation and Error Resolution in Call Transcripts  by Jordan Hosier, Vijay K. Gurbani, Neil Milstead ,Vail Systems, Inc. Northwestern University 2019.
7.	Regarding claim 1, William Duncan Lewis, herein after Lewis, teaches a method of correcting errors in searches for electronic content resulting from incorrect transcriptions by an automated speech recognition system (Lewis abstract teaches the method for automatic speech recognition system to correct the speech transcription), the method comprising:
for an incorrect transcription output by one or more automated speech recognition systems (Lewis para0010 teaches speech recognition system 100 that provides the incorrect transcription), successively submitting (Lewis fig 3A/3B step 304/404 provides successive submission para0044/0047), using control circuitry, terms associated with different subsets of terms of the transcription as hint words to the one or more automated speech recognition systems (Lewis para0044 fig3A/3B where the hint word of ‘Portland’ is being submitted when the transcription text of ‘Book flight to Poland” is being incorrectly transcribed by the system), until a resulting transcription output by the one or more automated speech recognition systems differs from the incorrect transcription (Lewis fig 3A/3B resulting corrected transcription output at 305/405 which differs from the incorrect transcript of 303/403 para0044/0047); and
But let’s assume that Lewis further does not clearly teach submitting the resulting transcription to an electronic content search system for selecting electronic content corresponding to the resulting transcription.
However, Olga Kapralova et al, herein after Kapralova, teaches submitting the resulting transcription to an electronic content search system for selecting electronic content corresponding to the resulting transcription (Kapralova fig 4 process 400 steps450-470 provides the electronic content from the corrected transcript using an search system per para0058).

But the current prior arts on record further fails to teach the amended element wherein the transcription output differs from the incorrect transcription in a first subset of the terms of the transcription generated using hint words based on terms in a second subset of the terms of the transcription different from the first subset of the terms of the transcription further does not clearly taught by the current prior arts on record.
However, the Disambiguation and Error Resolution in Call Transcripts  by Jordan Hosier, Vijay K. Gurbani, Neil Milstead ,Vail Systems, Inc. Northwestern University  teaches wherein the transcription output differs from the incorrect transcription in a first subset of the terms of the transcription generated using hint words based on terms in a second subset of the terms of the transcription different from the first subset of the terms of the transcription further does not clearly taught by the current prior arts on record ( Hosier table –III section V page 4005 and 4006; shows the ASR generated incorrect transcription ‘I was really sad thank you” as a first subset and then based on the hint word Thank You the second set of transcription is based on hint word thank you is “I was really satisfied thank you”, also few other example in table –III shows the several key words or hint for the correct transcription from incorrect transcription).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Lewi with concept of using acoustic model training using corrected terms of Kapralova et al and combine with Hosier et al. The motivation for doing so would be to have predictably and advantageously provided correct transcription using a keyword. Therefore, it would have been obvious to combine Lewis with Kapralova et al and combine with NPL of Hosier et al to obtain the invention as specified in claim 1.
8.	Regarding the claim 2. Lewis in view of Kapralova et al in further view of Hosier et al-NPL teaches the method of claim 1, further comprising: determining an occurrence of an improper search conducted by the electronic content search system (Kapralova para0014 fig 1A where the search of improper search by search system 100 has occurred for example ‘Direction to La Zola” as shown in fig 1A 102-a-d); and determining whether the occurrence of the improper search resulted from the incorrect transcription ( Kapralova fig1A shows the incorrect transcription by the system at 112 ‘Direction to La Zola’ instead of La Jolla.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Lewi with concept of using acoustic model training using corrected terms of Kapralova et al. The motivation for doing so would be to have predictably and advantageously provided 
9.	Regarding claim 3, Lewis in view of Kapralova et al and in further view of Hosier et al-NPL teaches the method of claim 2, wherein the determining an occurrence of an improper search further comprises determining the occurrence of an improper search (Kapralova fig 1A shows the improper search of item 102a-d from the search system 100) 
             	according to one or more of:             whether no electronic content was selected by the electronic content search system as a result of the search; whether electronic content selected by the electronic content search system as a result of the search has an associated relevance score less than a predetermined value; whether the terms of the transcription are not connected or weakly connected in a knowledge graph of terms of the electronic content; or whether the terms of the transcription have popularity scores below a predetermined value (Kapralova fig 1a and 1b where the no electronic content was selected but the four options were given due to the incorrect transcription of 112 and the result was produce of 4 options as shown in fig 1a and 1b one of the occurrences).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Lewi with concept of using acoustic model training using corrected terms of Kapralova et al. The 
10.    	Regarding claim 4, Lewis in view of Kapralova et al teaches in further view of Hosier et al-NPL the method of claim 2, wherein the determining that the occurrence of the improper search resulted from the incorrect transcription further comprises determining the presence of the incorrect transcription (Kapralova fig 1A shows the improper search of item 102a-d from the search system 100)) according to one or more of:
whether a transcription score of the transcription corresponding to the improper search is less than a predetermined value;
whether one or more terms of the transcription corresponding to the improper search have a homonym (Kapralova The terms of the transcription is very phonetic similarity between the word la Jolla and la Zola has caused the incorrect transcription of the term per para0040 so the improper search is due to homonym between La Jolla and La Zola);
whether one or more terms of the transcription corresponding to the improper search have a corresponding pronunciation difficulty metric greater than a predetermined value;
a noise level of a query resulting in the transcription corresponding to the improper search; whether one or more terms of the transcription corresponding to the improper search is a mispronounced term; or

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Lewi with concept of using acoustic model training using corrected terms of Kapralova et al and in further view of Hosier et al-NPL. The motivation for doing so would be to have predictably and advantageously provided search results using the corrected transcription from the audio for correct results and are being Homonym (Kapralova para0058). Therefore, it would have been obvious to combine Lewis with Kapralova et al to obtain the invention as specified in claim 2.
11.        Regarding claim 5, Lewis in view of Kapralova et al and in further view of 
              Hosier et al-NPL teaches the method of claim 2, further comprising, if the electronic content search system did not generate an occurrence of the improper search, transmitting for display representations of the electronic content selected by the electronic content search system (Kapralova fig 1A and 1B where the content search system at 118 did not generate an occurrence of improper search but the correct search and displayed the correct content of the “direction to La Jolla’ per para0023 and 0024).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Lewi with concept of using acoustic model training using corrected terms of Kapralova et al and Hosier et al. The motivation for doing so would be to have predictably and 
12.         Regarding claim 6, Lewis in view of Kapralova et al and Hosier et al-NPL teaches the method of claim 2, further comprising conditionally performing the successively submitting if the electronic content search system generated an occurrence of the improper search and if the occurrence of the improper search resulted from the incorrect transcription (Kapralova where the method submits the electronic content search based on incorrect transcription of the as shown in fig 1A and 1B item 102a to 102c per para 0014-0017). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Lewi with concept of using acoustic model training using corrected terms of Kapralova et al and Hosier et al. The motivation for doing so would be to have predictably and advantageously provided search results using the incorrected transcription from the audio for incorrect results (Kapralova para000014-0017). Therefore, it would have been obvious to combine Lewis with Kapralova et al to obtain the invention as specified in claim 2. 
13.        Regarding claim 9, Lewis in view of Kapralova et al and in further view of Hosier et al teaches the method of claim 1, wherein the successively submitting further comprises successively submitting the different subsets as hint Lewis para00160050 fig 4 where the hint words lie Poland, Portland Berlin are submitted by the ASR system), until multiple ones of the resulting transcriptions differ from the incorrect transcription (Lewis fig 4 where the multiple hinds differ from the incorrect transcript shown on the display 127 fig 4).
14.    	Regarding claim 10, Lewis in view of Kapralova et al and Hosier et al teaches the method of claim 9, further comprising selecting a most common transcription of the resulting transcriptions that differ from the incorrect transcription (Lewis fig 4 user 11 selects the most common word Portland for booking a flight as shown in the display 127 per para0051), submitting the most common transcription to an electronic content search system for selecting electronic content corresponding to the most common transcription (Lewis para0052 where the user submits the correct word by selecting Portland), and transmitting for display representations of the electronic content selected by the electronic content search system from the most common transcription (Lewis fig 3A where the display represents the selected content ‘Book flight to Portland’ at 305 per para0045).
15.	Regarding claim 11, the arguments are analogues to claim1, are applicable and is rejected, where the control circuitry is an ASR system 100 with storage 108 and other subsystem in fig 1.
Regarding claim 12, the arguments are analogues to claim2, are applicable and is rejected.
17.	Regarding claim 13, the arguments are analogues to claim3, are applicable and is rejected.
18.	Regarding claim 14, the arguments are analogues to claim4, are applicable and is rejected.
19.	Regarding claim 15, the arguments are analogues to claim5, are applicable and is rejected.
20.	Regarding claim 16, the arguments are analogues to claim6, are applicable and is rejected.
21.	Regarding claim 19, the arguments are analogues to claim9, are applicable and is rejected.
22.	Regarding claim 20, the arguments are analogues to claim10, are applicable and is rejected

Allowable Subject Matter
23.	Claim7-8, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677